Case 1:18-cv-03155-KPF Document 61-4 Filed 05/26/20 Page 1 of 12




           EXHIBIT D
        Case 1:18-cv-03155-KPF Document 61-4 Filed 05/26/20 Page 2 of 12



          UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

         A federal court authorized this notice. This is not a solicitation from a lawyer.

A settlement has been reached in a class action lawsuit pending in the United States District Court
for the Southern District of New York entitled Tucker v. Chase Bank USA, N.A., Case No. 1:18-
cv-03155-KPF (the “Action”). In the Action, three persons who have credit cards issued by
JPMorgan Chase Bank, N.A., f/k/a Chase Bank USA, N.A. (“Chase”) allege that cash advance
fees and cash advance interest charges assessed by Chase in connection with cryptocurrency
purchases made using Chase credit cards violated the Truth in Lending Act and breached the
applicable cardholder agreements. The lawsuit contends that such cryptocurrency transactions are
not “cash-like transactions” under the credit card contract and, thus, the cash-advance fees and
interest were improper. Chase disputes that contention and denies that it engaged in any
wrongdoing. The Court has not decided which side is right. The Court has tentatively approved
the proposed settlement agreement (available at www.TuckerChaseSettlement.com) to which the
parties have agreed (the “Settlement”).
Current and former holders of Chase credit cards who, from April 10, 2015 through May 22, 2020,
were assessed cash advance fees and/or cash advance interest charges for cryptocurrency
transactions made using their Chase credit card(s), may be eligible to receive a check.
Read this notice carefully. This notice advises you of the benefits that may be available to you
under the proposed Settlement and your rights and options as a Settlement Class member.
           SUMMARY OF YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
 DO NOTHING AND        If you are entitled under the Settlement to a check, you do not have to do
 RECEIVE A CHECK       anything to receive it. If the Court approves the Settlement and it
                       becomes final and effective, and you remain in the Settlement Class, a
                       check will be mailed to the address you maintain with Chase and you will
                       give up your right to bring your own lawsuit against Chase about claims
                       related to cash advance fees or cash advance interest charges assessed by
                       Chase on your Chase credit card(s) for cryptocurrency transactions from
                       April 10, 2015 through May 22, 2020.                      Please go to
                       www.TuckerChaseSettlement.com to confirm your mailing address for
                       delivery of your check.
 EXCLUDE               Receive no benefits from the Settlement. This is the only option that
 YOURSELF FROM         allows you to retain your right to bring another lawsuit against Chase
 THE SETTLEMENT        about claims related to cash advance fees or cash advance interest charges
                       assessed by Chase on your Chase credit card(s) for cryptocurrency
                       transactions from April 10, 2015 through May 22, 2020.
 OBJECT                Write to the Court if you wish to object to the Settlement.
 GO TO A HEARING       Ask to speak in Court about the fairness of the Settlement. You may
                       speak at a hearing about the fairness of the Settlement if you submit an
                       objection that complies with the requirements in Question 13 (below) and
                       a letter saying that you intend to appear and wish to be heard that complies
                       with the requirements in Question 17 (below).


          QUESTIONS? CALL X-XXX-XXX-XXXX OR VISIT WWW.TUCKERCHASESETTLEMENT.COM
       Case 1:18-cv-03155-KPF Document 61-4 Filed 05/26/20 Page 3 of 12




These rights and options—and the deadlines to exercise them—are explained in this notice.
The Court still has to decide whether to approve the Settlement. If it does, and any appeals are
resolved, benefits will be distributed to members of the Settlement Class.




  QUESTIONS? CALL X-XXX-XXX-XXXX OR VISIT WWW.TUCKERCHASESETTLEMENT.COM

                                             -2-
         Case 1:18-cv-03155-KPF Document 61-4 Filed 05/26/20 Page 4 of 12




                                    What This Notice Contains

BASIC INFORMATION ...........................................................................................4
     1.   Why is there a notice?
     2.   What is this litigation about?
     3.   Why is this a class action?
     4.   Why is there a Settlement?

WHO IS PART OF THE SETTLEMENT .................................................................4
     5.   Who is included in the Settlement?
     6.   What if I am not sure whether I am included in the Settlement?

THE SETTLEMENT BENEFITS .............................................................................5
     7.   What does the Settlement provide?
     8.   How much will my payment be?
     9.   When will I receive my payment?
     10.  What am I giving up if I do not exclude myself from the Settlement?

EXCLUDING YOURSELF FROM THE SETTLEMENT ..........................................7
    11.  How do I exclude myself from the Settlement?
    12.  If I do not exclude myself, can I sue Chase for the same thing later?
    13.  If I exclude myself, can I still get a payment?

THE LAWYERS REPRESENTING THE ENTIRE SETTLEMENT CLASS .............7
     14. Do I have a lawyer in the case?
     15. How will the lawyers be paid?

OBJECTING TO THE SETTLEMENT ....................................................................8
    16.   How do I tell the Court if I do not like the Settlement?
    17.   What is the difference between objecting and asking to be excluded?

THE FINAL APPROVAL HEARING .......................................................................9
     18.   When and where will the Court decide whether to approve the Settlement?
     19.   Do I have to attend the hearing?
     20.   May I speak at the hearing?

IF YOU DO NOTHING ............................................................................................10
      22.  What happens if I do nothing at all?

GETTING MORE INFORMATION ..........................................................................10
     23.  How do I get more information?




   QUESTIONS? CALL X-XXX-XXX-XXXX OR VISIT WWW.TUCKERCHASESETTLEMENT.COM

                                                        -3-
        Case 1:18-cv-03155-KPF Document 61-4 Filed 05/26/20 Page 5 of 12




                                     BASIC INFORMATION
1. Why is there a notice?

A court ordered that this notice be provided because you have a right to know about the proposed
Settlement of this class action lawsuit. This notice explains the lawsuit, the Settlement, and your
legal rights.

Judge Katherine Polk Failla, of the United States District Court for the Southern District of New
York, is overseeing this case, Tucker v. Chase Bank USA, N.A., No. 1:18-cv-03155-KPF
(S.D.N.Y.). The persons that sued—Brady Tucker, Ryan Hilton, and Stanton Smith—are the
Plaintiffs. JPMorgan Chase Bank, N.A., formerly known as Chase Bank USA, N.A. (“Chase”) is
the Defendant.

2. What is this litigation about?

The lawsuit claims that Chase violated a federal consumer statute, the Truth in Lending Act, and
breached its contracts with credit cardholders when the bank charged cash advance fees and cash
advance interest for cryptocurrency transactions that cardholders made using their Chase credit
cards.

You can review the complaint in this lawsuit on the website www.TuckerChaseSettlement.com.
Chase denies that it engaged in any wrongdoing.

3. Why is this a class action?

In a class action, one or more people called Class Representatives (in this case, Plaintiffs) sue on
behalf of themselves and other people with similar claims. Together, all the people with similar
claims are members of a Class.

4. Why is there a Settlement?

The Court has not decided in favor of either Plaintiffs or Chase (together, the “Parties”). Instead,
the two sides have agreed to a Settlement. In doing so, the Parties avoid the costs and uncertainty
of litigation and a trial, and Settlement Class Members (except those who exclude themselves)
receive the benefits described in this notice. The proposed Settlement does not mean that any law
was broken or that Chase did anything wrong. Chase denies all claims in this case. The Class
Representatives and their lawyers think the proposed Settlement is in the best interests of
Settlement Class Members.

                           WHO IS PART OF THE SETTLEMENT?
If you received notice of the Settlement from a postcard or email addressed to you, then the Parties
believe you are in the Settlement Class. But even if you did not receive a postcard or email with
notice of the Settlement, you may still be a member of the Settlement Class, as described below.

  QUESTIONS? CALL X-XXX-XXX-XXXX OR VISIT WWW.TUCKERCHASESETTLEMENT.COM

                                               -4-
        Case 1:18-cv-03155-KPF Document 61-4 Filed 05/26/20 Page 6 of 12




If you did not receive a postcard or email addressed to you but you believe you are in the Settlement
Class, as defined below, you may contact the Settlement Administrator.

5. Who is included in the Settlement?

You are a member of the Settlement Class if you reside in the United States and, between April
10, 2015 and May 22, 2020, Chase charged you cash advance fees and/or cash advance interest
for cryptocurrency transactions you made using your Chase credit card(s).

6. What if I am not sure whether I am included in the Settlement?

If you are not sure whether you are in the Settlement Class, or have any other questions about the
Settlement, visit the Settlement website at www.TuckerChaseSettlement.com or call the toll free
number, 1-XXX-XXX-XXXX. You may also send questions to the Settlement Administrator at
KCC LLC, 222 N Pacific Coast Highway, 3rd Floor, El Segundo, CA 90245.

                                 THE SETTLEMENT BENEFITS
7. What does the Settlement provide?

If the Court approves the Settlement and it becomes final, Chase will provide two million five
hundred thousand dollars ($2,500,000.00) to settle the Action (the “Cash Settlement Amount”).
After paying attorneys’ fees to Class Counsel of up to $825,000 and court-approved service awards
to the Plaintiffs of up to $7,000.00 each for their participation in the lawsuit, the remaining cash
relief (the “Net Cash Settlement Amount”) will be distributed among Settlement Class Members
to whom Chase charged cash advance fees and/or cash advance interest for cryptocurrency
transactions made using their Chase credit card(s) from April 10, 2015 through May 22, 2020.
Settlement Class Members’ cash awards will be distributed by check.

8. How much will my payment be?

Each Settlement Class Member’s cash award will depend upon how much Chase charged him or
her in cash advance fees for cryptocurrency transactions during the relevant time period.
Specifically, cash awards will be calculated using a proportional payment structure, whereby each
Class Member will receive a percentage of the total cash advance fees that Chase charged
Participating Settlement Class Members for cryptocurrency transactions (net of any reversed fees).
The percentage used to calculate Class Member Awards will be determined by dividing the Net
Cash Settlement Amount (see Question 7) by the total amount of cash advance fees (net of reversed
fees) that Chase charged all Participating Settlement Class Members from April 10, 2015 through
May 22, 2020 for cryptocurrency transactions. If the Court were to award the maximum amount
of attorneys’ fees, costs, and expenses to be sought (see Question 15) and $7,000 service awards
for each Plaintiff, and if the administrative costs were $100,000, then the percentage described
above would be approximately 60%.


  QUESTIONS? CALL X-XXX-XXX-XXXX OR VISIT WWW.TUCKERCHASESETTLEMENT.COM

                                                -5-
        Case 1:18-cv-03155-KPF Document 61-4 Filed 05/26/20 Page 7 of 12



9. When will I receive my payment?

Settlement Class Members do not need to do anything to receive the cash awards under the
Settlement. If the Court approves the Settlement and it becomes final, and you do not exclude
yourself from the Settlement (see Questions 11 to 13), then a check will automatically be sent by
mail to the address you maintain with Chase. Please go to www.TuckerChaseSettlement.com to
confirm your mailing address for delivery of your check.

Payments will be sent only after the Court grants final approval to the Settlement and after any
appeals are resolved (see “The Final Approval Hearing” below). If there are appeals, resolving
them can take time. Please be patient.

10. What am I giving up if I participate in the Settlement?

If the Settlement receives Final Approval from the Court, each Settlement Class Member who has
not excluded himself or herself from the Settlement Class, releases, waives, and forever discharges
Chase and each of its present, former, and future parents (including JPMorgan Chase & Co.),
subsidiaries, predecessors, successors, assigns, assignees, affiliates, conservators, divisions,
departments, subdivisions, owners, partners, principals, trustees, creditors, shareholders, joint
ventures, co-venturers, officers, and directors (whether acting in such capacity or individually),
attorneys, vendors, accountants, nominees, agents (alleged, apparent, or actual), representatives,
employees, managers, administrators, and each person or entity acting or purporting to act for them
or on their behalf, including, but not limited to all of their subsidiaries and affiliates (collectively,
“Releasees”) from any claim or issue relating to or arising out of any of the claims that were
asserted in the Action, and any allegations, acts, transactions, facts, events, matters, occurrences,
representations, statements, or omissions that were or could have been set forth, alleged, referred
to, or asserted in the Action, and whether assertable in the form of a cause of action or as a private
motion, petition for relief or claim for contempt, or otherwise, and in any court, tribunal, arbitration
panel, commission, agency, or before any governmental and/or administrative body, or any other
adjudicatory body, and whether based on TILA, Regulation Z, or any other federal, state
(including, without limitation, breach of contract, tortious interference with contractual relations,
breach of the implied covenant of good faith and fair dealing, and the California Unfair
Competition Law, Cal. Bus. & Prof. Code § 17200 et seq.), local, statutory or common law or any
other law, rule, regulation, ordinance, code, contract, common law, or any other source, including
the law of any jurisdiction outside the United States (including both direct and derivative claims),
including any and all claims for damages, injunctive relief, interest, attorney fees, and litigation
expenses (the “Released Claims”). Each Settlement Class Member who does not exclude himself
or herself from the Settlement Class will also be bound by all of the decisions by the Court.

Section XVI of the Settlement describes the precise legal claims that you give up if you remain in
the Settlement. The Settlement is available at www.TuckerChaseSettlement.com.




  QUESTIONS? CALL X-XXX-XXX-XXXX OR VISIT WWW.TUCKERCHASESETTLEMENT.COM

                                                  -6-
        Case 1:18-cv-03155-KPF Document 61-4 Filed 05/26/20 Page 8 of 12




                    EXCLUDING YOURSELF FROM THE SETTLEMENT
If you don’t want benefits from the Settlement, and you want to keep the right to sue Chase on
your own about the claims in this case or any other Released Claims, then you must take steps to
opt out of the Settlement. This is called excluding yourself—or it is sometimes referred to as
“opting out” of the Settlement.

11. How do I exclude myself from the Settlement?

To exclude yourself from the Settlement, you must fill out the opt-out form available at
www.TuckerChaseSettlement.com and submit the following information:

   •       Your name, telephone number, and last four digits of your Chase credit card account
           number(s);
   •       A statement that you want to be excluded from the Settlement in Tucker v. Chase Bank
           USA, N.A., Case No. 1:18-cv-03155-KPF (S.D.N.Y.), and that you understand you will
           receive no benefits from the Settlement; and
   •       Your signature and date of execution.

You must mail your exclusion request, postmarked no later than [DATE], 2020, to KCC LLC,
222 N Pacific Coast Highway, 3rd Floor, El Segundo, CA 90245.

12. If I do not exclude myself, can I sue Chase for the same thing later?

No. If you do not exclude yourself, you will give up the right to sue Chase for the claims that the
Settlement resolves. You must exclude yourself from the Settlement Class if you want to pursue
your own lawsuit.

13. If I exclude myself, can I still get a payment?

No. You will not receive a payment if you exclude yourself from the Settlement.

          THE LAWYERS REPRESENTING THE ENTIRE SETTLEMENT CLASS
14. Do I have a lawyer in the case?

The Court has appointed lawyers to represent you and others in the Settlement Class as “Class
Counsel”:

                                       David J. Harris, Jr.
                                  FINKELSTEIN & KRINSK LLP
                                      501 West Broadway
                                          Suite 1260
                                  San Diego, California 92101


  QUESTIONS? CALL X-XXX-XXX-XXXX OR VISIT WWW.TUCKERCHASESETTLEMENT.COM

                                               -7-
        Case 1:18-cv-03155-KPF Document 61-4 Filed 05/26/20 Page 9 of 12




Class Counsel will represent you and others in the Settlement Class. You will not be charged for
these counsel. If you want to be represented by your own lawyer, you may hire one at your own
expense.

15. How will the lawyers be paid?

Class Counsel intend to request up to $825,000.00 for their attorneys’ fees and reasonable costs
and expenses in connection with this case. The attorneys’ fees and expenses awarded by the Court
will be paid out of the Settlement Fund. Class Counsel will file their motion seeking attorneys’
fees and expenses by [DATE].                      That motion will be available at
www.TuckerChaseSettlement.com. The Court will review Class Counsel’s request and determine
the amount of fees and expenses to award.

Class Counsel will also request that Service Awards of up to $7,000.00 be paid out of the
Settlement Fund to each of the Class Representatives for their service as representatives of the
entire Settlement Class.

                             OBJECTING TO THE SETTLEMENT
You can tell the Court that you do not agree with the Settlement or some part of it.

16. How do I tell the Court if I do not like the Settlement?

If you are a member of the Settlement Class, you can object to any part of the Settlement, the
Settlement as a whole, Class Counsel’s request for attorneys’ fees and expenses, and/or Class
Counsel’s requests for Service Awards for the Class Representatives. To object, you must submit
a letter to the following addresses:

               Clerk of the Court                    David J. Harris, Jr.
               U.S. DISTRICT COURT FOR THE           FINKELSTEIN & KRINSK LLP
                  SOUTHERN DISTRICT OF NEW           501 West Broadway
                  YORK                               Suite 1260
               Hon. Katherine Polk Failla            San Diego, CA 92101-3579
               Thurgood Marshall U.S.                djh@classactionlaw.com
                  Courthouse
               40 Foley Square, Courtroom 618        Noah A. Levine
               New York, NY 10007                    WILMER CUTLER PICKERING
                                                       HALE AND DORR LLP
                                                     7 World Trade Center
                                                     250 Greenwich Street
                                                     New York, NY 10007
                                                     noah.levine@wilmerhale.com



  QUESTIONS? CALL X-XXX-XXX-XXXX OR VISIT WWW.TUCKERCHASESETTLEMENT.COM

                                               -8-
       Case 1:18-cv-03155-KPF Document 61-4 Filed 05/26/20 Page 10 of 12



Your objection must be postmarked on or before [DATE], 2020 and must include:

   •       The name of this case (Tucker v. Chase Bank USA, N.A., Case No. 1:18-cv-03155-KPF
           (S.D.N.Y.));
   •       Your full name, address, and telephone number;
   •       All grounds for the objection, accompanied by any legal support for the objection
           known to you or your counsel;
   •       A list of all documents that you ask the Court to consider;
   •       An explanation of whether your objection applies only to you, to a specific part of the
           class, or to the entire class;
   •       The identity of all counsel who represent you in this matter;
   •       The number of times you have objected to a class action settlement in the past five (5)
           years, including the caption of each case in which you made such objection;
   •       Whether you or counsel representing you intends to testify at the hearing that the Court
           has scheduled to determine whether to grant final approval of the Settlement and Class
           Counsel’s request for attorneys’ fees and Service Awards to the Class Representatives
           (the “Final Approval Hearing”); and
   •       Your signature (an attorney’s signature is not sufficient).

17. What is the difference between objecting and asking to be excluded?

Objecting is telling the Court that you do not like something about the Settlement. You can object
to the Settlement only if you do not exclude yourself. Excluding yourself from the Settlement is
telling the Court that you do not want to be part of the Settlement. If you exclude yourself from
the Settlement, then you cannot object to the Settlement because it no longer affects you.

                             THE FINAL APPROVAL HEARING
The Court will hold a Final Approval Hearing to decide whether to approve the Settlement and
whether to approve Class Counsel’s request for attorneys’ fees and expenses and for Service
Awards for the Class Representatives. You may attend and you may ask to speak, but you don’t
have to do so.

18. When and where will the Court decide whether to approve the Settlement?

The Court has scheduled a Final Approval Hearing on [DATE], 2020 at [TIME] at the United
States District Court for the Southern District of New York, located at the Thurgood Marshall
U.S. Courthouse, 40 Foley Square, Courtroom 618, New York, New York 10007. The hearing
may be moved to a different date or time without additional notice, so it is a good idea to check
www.TuckerChaseSettlement.com for updates. At this hearing, the Court will consider whether
the Settlement is fair, reasonable, and adequate. The Court will also consider any requests by
Class Counsel for attorneys’ fees and expenses and for Service Awards for the Class
Representatives. If there are objections, the Court will consider them at the hearing. After the
hearing, the Court will decide whether to approve the Settlement, the request for attorneys’ fees


  QUESTIONS? CALL X-XXX-XXX-XXXX OR VISIT WWW.TUCKERCHASESETTLEMENT.COM

                                               -9-
       Case 1:18-cv-03155-KPF Document 61-4 Filed 05/26/20 Page 11 of 12



and expenses, and the request for Service Awards. We do not know how long these decisions
will take.

19. Do I have to attend the hearing?

No. Class Counsel will answer any questions the Court may have. But you may attend the hearing
at your own expense. If you send an objection, you don’t have to come to Court to talk about it.
As long as you submit your written objection on time, to the proper addresses, and it complies with
the requirements set forth in Question 16 above and in Section X of the Settlement Agreement, the
Court will consider it. You may also pay your own lawyer to attend, but it is not necessary.

20. May I speak at the hearing?

You may ask the Court for permission to speak at the Final Approval Hearing. To do so, you must
submit an objection that complies with the requirements set forth in Question 16 above and send
a letter saying that you intend to appear and wish to be heard. Your notice of intention to appear
must include the following:

   •       Your full name, address, and telephone number;
   •       A statement that this is your “Notice of Intention to Appear” at the Final Approval
           Hearing for Settlement in Tucker v. Chase Bank USA, N.A., Case No. 1:18-cv-03155-
           KPF (S.D.N.Y.);
   •       The reasons you wish to be heard;
   •       Copies of any papers, exhibits, or other evidence or information that is to be presented
           to the Court at the Final Approval Hearing; and
   •       Your signature (an attorney’s signature is not sufficient).

You must submit your Notice of Intention to Appear so that it is received no later than [DATE],
2020, to the addresses in Question 16 above. You cannot speak at the hearing if you exclude
yourself from the Settlement.

                                     IF YOU DO NOTHING

21. What happens if I do nothing at all?

If you do nothing, you will receive the benefits to which you are entitled under this Settlement.

                               GETTING MORE INFORMATION

22. How do I get more information?

This notice summarizes the proposed Settlement. More details are in the Settlement Agreement.
You can obtain the complete Settlement Agreement at www.TuckerChaseSettlement.com. You
also may write with questions to the Settlement Administrator at KCC LLC, 222 N Pacific


  QUESTIONS? CALL X-XXX-XXX-XXXX OR VISIT WWW.TUCKERCHASESETTLEMENT.COM

                                               - 10 -
      Case 1:18-cv-03155-KPF Document 61-4 Filed 05/26/20 Page 12 of 12



Coast Highway, 3rd Floor, El Segundo, CA 90245 or call the toll-free number, 1-XXX-XXX-
XXX. Please do not contact Chase or the Court for information.




  QUESTIONS? CALL X-XXX-XXX-XXXX OR VISIT WWW.TUCKERCHASESETTLEMENT.COM

                                         - 11 -
